968 F.2d 1218
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.ARTIST M., et al., Plaintiffs-Appellees,v.Gordon JOHNSON and Gary T. Morgan, Defendants-Appellants.
Nos. 90-1742, 90-1764.
United States Court of Appeals, Seventh Circuit.
July 8, 1992.

Before CUMMINGS and MANION, Circuit Judges, and ESCHBACH, Senior Circuit Judge.


1
ON REMAND FROM THE UNITED STATES SUPREME COURT.

ORDER

2
Pursuant to the Supreme Court's opinion in  Suter, et al. v. Artist M., et al., --- U.S. ----, 112 S.Ct. 1360, reversing our judgment in the above case reported in 917 F.2d 980 (1990), the district court's orders denying the DCFS motion to dismiss and granting plaintiffs' motion for preliminary injunction pending trial are reversed.